IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 43924

STATE OF IDAHO,                                   )   2016 Unpublished Opinion No. 655
                                                  )
       Plaintiff-Respondent,                      )   Filed: August 24, 2016
                                                  )
v.                                                )   Stephen W. Kenyon, Clerk
                                                  )
LUCOUS L. INMAN,                                  )   THIS IS AN UNPUBLISHED
                                                  )   OPINION AND SHALL NOT
       Defendant-Appellant.                       )   BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Bonner County. Hon. Richard S. Christensen, District Judge.

       Appeal from order revoking probation, dismissed.

       Eric D. Fredericksen, Interim State Appellate Public Defender; Brian R. Dickson,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and GRATTON, Judge
                   ________________________________________________

PER CURIAM
       Lucous L. Inman pled guilty to burglary, Idaho Code § 18-1401. The district court
imposed a unified sentence of four years, with a minimum period of confinement of one year,
suspended the sentence and placed Inman on supervised probation.               Subsequently, Inman
admitted to violating several terms of his probation, and the district court revoked probation,
ordered execution of the underlying sentence, and retained jurisdiction. Following the period of
retained jurisdiction, the district court suspended the sentence and placed Inman on probation.
On appeal, “mindful of the fact that he has been subsequently returned to probation,” Inman
continues to assert that the district court erred in revoking probation and retaining jurisdiction.


                                                  1
       A case becomes moot when the issues presented are no longer live or the defendant lacks
a legally cognizable interest in the outcome. Murphy v. Hunt, 455 U.S. 478, 481 (1982);
Bradshaw v. State, 120 Idaho 429, 432, 816 P.2d 986, 989 (1991). Even where a question is
moot, there are three exceptions to the mootness doctrine: (1) when there is the possibility of
collateral legal consequences imposed on the person raising the issue; (2) when the challenged
conduct is likely to evade judicial review and thus is capable of repetition; and (3) when an
otherwise moot issue raises concerns of substantial public interest. State v. Barclay, 149 Idaho 6,
8, 232 P.3d 327, 329 (2010). The only relief Inman has requested on appeal cannot be granted
because Inman has been placed back on probation. Therefore, any judicial relief from this Court
would have no effect on either party. See id.
       Accordingly, Inman’s appeal from the order revoking probation is dismissed.




                                                2